Ferguson, Judge
(dissenting):
I dissent.
In United States v Margelony, 14 USCMA 55, 33 CMR 267, I set forth at length my reasons for concluding that Congress intended to embrace within the terms of Uniform Code of Military Justice, Article 123a, 10 USC § 923a, all bad check offenses previously punished under the provisions of Code, supra, Article 134, 10 USC § 934. In my view, therefore, there is no lesser included offense of dishonorable failure to maintain funds in the bank to meet the payment of a check on presentment, in violation of the latter Article. Accordingly, the law officer did not err when he limited the court-martial to consideration of the charged violations of Code, supra, Article 123a.
I would affirm the decision of the board of review.